                  IN THE UNITED     STATES DISTRICT COURT
                                                                            fl Lg U
                 FOR THE EASTERN DISTRICT OF VIRGINIA                       JM22
                             Richmond Division

                                                                     CLERK, U.S. DISTRICT COURT
ROBERT NORRIS SANFORD,                                                      RICHMOND. VA



     Plaintiff,

V.                                                Civil Action No,         3:19CV843

HAROLD CLARKE,

     Defendant.


                             MEMORANDUM OPINION


     By Memorandum Order entered on November 25, 2019, the Court

conditionally docketed       the    action.       At    that     time,     the     Court

directed Robert Norris Sanford to affirm his intention to pay the

full filing fee by signing and returning a consent to                     collection

of fees form.     The Court warned Sanford that a failure to comply

with the above directive within thirty              (30)      days of the date of

entry thereof would result in summary dismissal of the action.

     Sanford has not complied with the order of this Court. Sanford

failed to return the consent to collection of fees                       form.     As a

result,   he    does   not   qualify   for    iji      forma     pauperis        status.

Furthermore,    he has not paid the statutory filing fee for the

instant   action.       S^    28    U.S.C.    §     1914(a).         Such        conduct

demonstrates a willful failure to prosecute.                   See Fed. R. Civ. P.

41(b).       Accordingly,    this   action    will       be     dismissed        without

prejudice.
